DETAILED ACTION
Claim Status
	Claims 1-2, 5 and 7-9 are cancelled. Claims 3-4, 6, 10-25 are pending. Claims 15-25 are withdrawn. Claims 3-4, 6 and 10-14 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 3-4, 6 and 10-14, in the reply filed on July 20, 2021 is acknowledged.  The traversal is on the ground(s) that search and examination of the different groups does not present an undue burden on the Office. Applicant argues in addition that Group I is a generic invention and Groups II and II should be species of Group I. Lastly, Applicant argues that the references do not teach the new limitations of the claims and therefore constitute a special technical feature.  This is not found persuasive because the instant case is a 371, where burden is not a requirement. See also, MPEP §801, which explicitly states that, “applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in Chapter 1800.”  Wherein Chapter 1800, and specifically, 1893.03 (d), clearly states that, “Examiners are reminded that unity of invention (not restriction) practice is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371.” .
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2021.

Specification
The disclosure is objected to because of the following informalities: The sequence provided in paragraph [0060] of the specification as filed indicates the sequence is SEQ ID NO: 3, however, a SEQ ID NO: 3 is also presented in paragraph [0063]. It appears the sequence in paragraph [0060] corresponds to SEQ ID NO: 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3 and 4 recite that GAD65 and VGAT are expressed in interneurons and are overexpressed. However, claim 10, from which claims 3 and 4 depend, recites that GAD65 and VGAT are expressed and upregulated, and such expression generate spinal interneurons. Therefore, claim 10 already recites overexpression of GAD65 and VGAT in spinal interneurons. Accordingly, claims 3 and 4 fail to further limit claim 10. Regarding claim 14, the claim recites that vector is administered directly into the spinal parenchyma, the intrathecal space or into a peripheral spastic muscle. However, claim 10 recites that the vectors are directly administered into the subpial space. Therefore, claim 14 fails to include all the limitations of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsala (US 2015/0343038 A1, published December 3, 2015, provided in an IDS), in view of Friddle et al. (US 2002/0082390 A1, published June 27, 2002, provided in an IDS), in view of Jin et al. (Demonstration of functional coupling between -aminobutyric acid (GABA) synthesis and vesicular GABA transport into synaptic vesicles; PNAS, Vol. 100, No. 7, pp. 4293-4298, published April 1, 2003, provided in an IDS), and in view of Kutikov et al. (US 2017/0151416 A1, published June 1, 2017, earliest effective filing date, December 1, 2015).
Marsala teaches a method of treating spasticity in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a viral vector comprising a polynucleotide encoding GAD65, wherein GAD65 is expressed and upregulated, thereby treating spasticity in the subject (paragraph [0010]) (claim 10). Marsala further teach that the viral vector can be a lentivirus, an adenovirus or an AAV, specifically, AAV9 (paragraph [0010]) (claims 6 and 11-13). Marsala does not teach the viral vector also encodes VGAT. 

Jin et al. teaches a functional coupling between synaptic vesicle-associated GAD65 and VGAT for GABA processing (Abstract - 'Here, we propose that there is a functional and structural coupling between the synthesis of gamma-aminobutyric acid (GABA) by membrane-associated GAD and its packaging into synaptic vesicles (SVs) by vesicular GABA transporter (VGAT). This notion is supported by the following observations. First, newly synthesized [3H]GABA from [3H]L-glutamate by membrane-associated GAD is taken up preferentially over preexisting GABA by using immunoaffinity-purified GABAergic SVs. Second, the activity of SV-associated GAD and VGAT seems to be coupled because inhibition of GAD also decreases VGAT activity. Third, VGAT and SV-associated Ca2+/calmodulin-dependent kinase II have been found to form a protein complex with GAD. A model is also proposed to link the neuronal 
Since Marsala teaches that GABA signaling is a key mechanism underlying spasticity (para [0006] - 'Loss of gamma-aminobutryic acid (GABA)-mediated presynaptic, recurrent and reciprocal postsynaptic inhibition as well as the loss of its inhibitory effect in flexor afferent pathways has been shown to represent one of the key mechanisms.'), and Jin et al. teaches functional coupling between GAD65 and VGAT for loading of newly synthesized GABA into synaptic vesicles (p4298, col 1, para 1 - col 2, para 1), it would have been obvious to one of ordinary skill in the art at the time of filing that the increased generation of GABA by GAD65 gene therapy according to Marsala could be complemented by also enabling increased packaging of GABA into synaptic vesicles via increased functional VGAT obtained by gene therapy using a VGAT construct of Friddle et al., and use of a viral vector comprising a polynucleotide encoding both GAD65 and VGAT for providing a more efficient therapy for spasticity. Because VGAT and GAD65 are tightly coupled and allow for an efficient transfer of GABA, a person of ordinary skill in the art would have had a reasonable expectation of success in overexpressing GAD65 and VGAT to treat spasticity.

Kutikov et al. is directed to delivery of viral vectors to the spine and describe that subpial delivery may reduce parenchymal spinal cord damage and facilitate the delivery of therapeutics such as viral vectors (paragraph [0449]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method of Marsala in view of Friddle et al. and Jin et al. and deliver the viral vectors of the subpial space as described by Kutikov et al. A person of ordinary skill in the art would have been motivated to so in order to reduce parenchymal spinal cord damage during viral vector delivery, while facilitating the delivery of said vectors (Kutikov et al., paragraph [0449]). Because Marsala teach delivering viral vectors to the parenchyma and Kutikov et al. teach that delivering the viral vector to the subpial space facilitates viral vector delivery while reducing damage to the parenchyma, a person of ordinary skill would have had a reasonable expectation of success in delivering viral vectors to the subpial space.
Regarding the limitation “generate spinal interneurons with a mixed inhibitory-excitatory neurotransmitter phenotype” in claim 10, under bases for inherency, MPEP 2112 (III) recites, “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.”There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 
Accordingly, Marsala in view of Friddle et al., Jin et al. and Kutikov et al. render obvious claims 6 and 10-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636